Citation Nr: 0831127	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  00-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a dental condition, 
to include residuals of a root canal or temporomandibular 
joint (TMJ) dysfunction.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a major depressive disorder (MDD) with a 
generalized anxiety disorder (GAD), prior to February 23, 
2007.

4.  Entitlement to an initial disability rating in excess of 
50 percent for MDD with GAD since February 23, 2007.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1985 and from July 1986 to May 1999.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In July 2003 and November 2007, the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

During the course of this appeal, in a May 2007 rating 
decision, the RO recharacterized the service-connected 
psychiatric disorder to include MDD as well as the previously 
identified GAD.  Therefore, the issue on the title page has 
been modified to reflect the current disability.

In April 2008, the veteran testified at a video conference 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
her claims folders.

Later that same month, the veteran's representative submitted 
evidence with a waiver of the RO's initial review of the 
evidence and a motion for good cause to accept additional 
evidence beyond 90 days.  As the evidence was received prior 
to expiration of the 90 day transfer period, it will be 
accepted and considered by the Board in the subsequent 
decision.  

The issues of entitlement to service connection for a neck 
disability and for a dental disability, to include residuals 
of a root canal or TMJ dysfunction are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to February 23, 2007, the veteran's MDD with GAD, 
was manifested by complaints of persistent depressive 
episodes, irritability, sleep disturbance, and difficulty 
concentrating, and results in occupational and social 
impairment with reduced reliability and productivity; there 
is no evidence of thought disorder, obsessional rituals, 
intermittently illogical, obscure or irrelevant speech, near-
continuous panic attacks, disorientation, neglect of 
appearance or hygiene, or inability to work or to maintain 
interpersonal relationships attributed to her MDD with GAD.  

3.  Since February 23, 2007, the veteran's MDD with GAD, 
continues to be manifested by symptoms resulting in 
occupational and social impairment with reduced reliability 
and productivity; but there is no evidence of thought 
disorder, obsessional rituals, intermittently illogical, 
obscure or irrelevant speech, near continuous panic attacks, 
disorientation, neglect of appearance or hygiene, or 
inability to work or to maintain interpersonal relationships.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 50 percent initial disability rating, and 
no more, are met for MDD and GAD, from June 1, 1999 to 
February 22, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Codes 9413, 9434 (2007).

2.  The criteria for an initial disability rating in excess 
of 50 percent for MDD with GAD since February 23, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9413, 9434 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on VA to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  38 C.F.R. § 3.159, as 
amended,. 73 Fed. Reg. 23353-56 (Apr. 30, 2008) (amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).

In reviewing the veteran's appeal of the initial "staged" 
ratings assigned for her service-connected psychiatric 
disorder, the Board observes that the RO issued notices to 
the veteran in August 2002, November 2004 and August 2006 
which informed her of the evidence generally needed to 
support claims of entitlement to increased disability 
ratings; what actions she needed to undertake; and how the VA 
would assist her in developing her claims.  The August 2006 
letter informed her of the evidence needed for the assignment 
of evaluations and effective dates for initial awards of 
service connection and increased disability ratings.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although VCAA was enacted after the November 1999 rating 
decision from which the instant appeal arises, the VCAA 
notice letters and subsequent readjudication of the claims 
have cured any defect with regard to the time of notice.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence she should submit 
to substantiate the claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of her claims.  Therefore, the Board 
finds that any defect with respect to the timing of the 
receipt of the VCAA notice requirements for her claims is 
harmless error in this case.

Further, through her statements, the veteran demonstrated her 
understanding of what was necessary to substantiate her 
claims, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate her claims and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA examination reports 
and treatment records, as well as private treatment records, 
are of record, as is the veteran's vocational rehabilitation 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was 
afforded a personal hearing at the RO and a transcript of her 
testimony at this hearing is of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran 
appeals the initial rating assigned for a disability when a 
claim for service connection for that disability has been 
granted, evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

The veteran's service-connected MDD with GAD is currently 
rated as 10 percent disabling prior to February 23, 2007, and 
50 percent disabling since February 23, 2007, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Codes 9413 and 
9434.  Both diagnostic codes are rated by applying the 
general rating formula for mental disorders.  Under this 
code, a 10 percent rating is assigned when there is evidence 
of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is granted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

Prior to February 23, 2007

In this case, throughout the course of her appeal, the 
veteran's MDD and GAD has been manifested by periodic 
depressive episodes that intermittently prevented her from 
reporting to work, sleep disturbance, mood swings, anxiety, 
irritability, panic attacks, and difficulty concentrating.  
She reported feeling depressed.  She also admitted to 
occasional suicidal feelings but denied any intent.  
Moreover, there was evidence of intermittent occupational 
impairment and some problems with interpersonal relationships 
during this period.  Although receiving consistent treatment 
which included medication, the veteran was not hospitalized 
for treatment of her MDD and GAD symptoms at any time during 
this period.  While there is no evidence to show flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, difficulty in understanding complex commands, short- 
or long-term memory loss, impaired judgment, impaired 
abstract thinking, some, if not all of the criteria for the 
assignment of a 50 percent evaluation have been met.  
Moreover, in determining the level of impairment under 38 
C.F.R. § 4.130, a rating specialist is not restricted to the 
symptoms provided under the diagnostic code, and should 
consider all symptoms which affect occupational and social 
impairment, including those identified in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(hereinafter DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause an occupational or 
social impairment equivalent to those listed in that 
diagnostic code, the appropriate, equivalent rating is 
assigned.  Id.  Further, despite a July 1999 VA psychiatric 
evaluation indicating the veteran's major depression was in 
remission, her VA treatment records, dating from February 
2000 show that she was repeatedly diagnosed with MDD, 
frequently assessed as being of a moderate degree as early as 
March 2000.  Moreover, her treatment records and vocational 
rehabilitation records indicate that her depressive episodes 
and anxiety intermittently caused her to miss work and 
school.  However, the July 1999 VA examination report, 
treatment records and vocational rehabilitation period 
reports during this period, all indicate that she maintained 
employment and good grades.  The July 1999 examination report 
also showed that she had close social relationships with 
family members, friends and a romantic relationship during 
this period.  As such, and affording the veteran the benefit 
of the doubt, the Board finds that the assignment of a 50 
percent evaluation is warranted for the period dating prior 
to February 23, 2007.

In reaching this conclusion, the Board takes note of the only 
GAF provided during this period, during the July 1999 VA 
examination.  The veteran's GAF score was assessed as 90.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 81 and 90 indicate absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126 (2004); see 
also VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 
43,186 (Aug. 18, 1995)).  Despite the examiner's assessment 
that the veteran's symptoms were no more than minimal during 
this period, and in spite of evidence of her high academic 
performance during this period, the Board is persuaded that 
the treatment records and vocational rehabilitation reports 
do indicate that her MDD and GAD were more significant and 
intermittently caused her to miss work and school.  The Board 
finds that the majority of medical evidence for this period 
indicates that the veteran's MDD with GAD, frequently 
assessed as moderate in severity, produced occupational and 
social impairment with reduced reliability and productivity.  
Again, resolving all reasonable doubt in the veteran's favor, 
the Board finds that the assignment of a 50 percent 
evaluation is warranted for the period dating prior to 
February 23, 2007.

The Board finds, however, that the veteran's MDD and GAD 
symptoms do not warrant an evaluation in excess of 50 
percent.  The medical evidence affirmatively shows that the 
condition is not manifested by occupational and social 
impairment with deficiencies in most areas, particularly in 
work and school.  Moreover, none of the VA treatment records, 
vocational rehabilitation records or the July 1999 
examination report show evidence of thought disorder, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, near-continuous panic attacks, 
disorientation, neglect of appearance or hygiene, or 
inability to work or to maintain interpersonal relationships 
during this period.  In this regard, the Board observes that, 
while the veteran essentially stayed in her home during her 
intermittent depressive episodes and did miss days at work 
and took some time off from her academic pursuits as a result 
of her symptoms, she nevertheless maintained employment and 
relationships with her mother and sisters during this period 
and lived with her boyfriend at the time of the July 1999 
examination.  Moreover, although she testified that she 
attempted suicide and was hospitalized for treatment of her 
psychiatric disability in service, there is no evidence that 
she was hospitalized or attempted suicide at any time during 
the period after her discharge and prior to February 23, 
2007.  Likewise, despite a friend and her boyfriend in 
January 2000 and January 2007 written statements observe that 
she had severe mood swings and that her behavior was 
"unpredictable," and the veteran's testimony that she had 
to quit working 9 months after taking a job because of her 
symptoms during this period, there is no indication that any 
of these symptoms were so severe as to demonstrate 
occupational and social impairment with deficiencies in most 
areas.  As noted above, despite her symptoms during this 
period, the veteran maintained social relationships, almost 
continuous employment and high academic standards in college.  
In light of the foregoing, therefore, the Board finds that 
preponderance of the evidence is against a finding that the 
veteran's MDD and GAD warrants a 70 percent rating prior to 
February 23, 2007.

Commencing February 23, 2007

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 70 percent rating 
under Codes 9413 and 9434.  38 C.F.R. § 4.7.  VA treatment 
records during this period, as well as the February 23, 2007 
VA psychiatric examination report, reveal that the veteran's 
MDD and GAD continues to be manifested by significant 
depressive periods, sleep disturbance, irritability, anxiety, 
and mood swings.  Moreover, while the evidence of record 
shows that the veteran has been divorced 3 times and she 
denied current relationships at her February 2007 
examination, a written statement submitted in January 2007 
was composed by a person who claimed to have dated her for 
the last year.  Likewise, although the veteran testified and 
the medical evidence also notes that she quit her job in 
March 2006 and has been unemployed since, the objective 
evidence of record does not indicate that she is unable to 
work because of her MDD and GAD.  The February 2007 VA 
examination report notes the veteran's complaints of 
depression, anxiety, mood swings, extreme anger and episodic 
violence against others.  However, the VA examiner, on mental 
status examination, found the veteran alert and oriented in 4 
spheres.  She was nicely dressed with exemplary grooming and 
hygiene.  Her attention and memory appeared grossly intact 
and her speech was impressionistic and vague.  Thought 
processes were coherent but circumstantial.  There was no 
evidence of a formal thought disorder or perceptual 
disturbance.  She denied suicidal or homicidal ideation and 
her insight and judgment were evaluated as fair.  The 
examiner diagnosed recurrent moderate MDD and assessed the 
veteran's GAF score as 52.  The examiner also noted that it 
would be almost impossible to differentiate her symptoms of 
depression due to the depressive disorder from those symptoms 
of depression due to a diagnosed borderline personality 
disorder.  

The medical evidence is negative for circumstantial, 
circumlocutory, or stereotyped speech; near continuous panic 
attacks; impaired cognition judgment, or abstract thinking 
attributed to the veteran's MDD and GAD.  Although she 
reports problems with anger and violence, problems with 
interpersonal relationships and some concentration problems 
and the objective evidence indicates some evidence of 
circumstantial thought processes and impressionistic and 
vague speech, there is no evidence that her MDD and GAD 
symptoms have significantly reduced her reliability or 
productivity.  Moreover, the February 2007 VA psychiatric 
examiner opined, based on both an examination and a review of 
the veteran's claims files, that her symptoms were of 
moderate severity.  The Board finds this opinion to be 
particularly probative as it was based on a complete review 
of the veteran's claims files, including her VA treatment 
records.  In contrast, there is no objective medical opinion 
of record that determines that the veteran's MDD and GAD 
symptoms alone are more than moderate in severity. 
Likewise, while the veteran is divorced and socially 
isolated, the evidence shows that she had romantic 
relationships during much of the period being evaluated.  
Likewise, the veteran testified that she quit working because 
of her MDD symptoms, but the Board finds the VA examiner's 
opinion that the veteran's MDD symptoms are of moderate 
severity, to be particularly probative as it is based on a 
complete review of the veteran's claims files, as well as 
examination of her.  There is no other evidence of social or 
work functioning impairment due to MDD and GAD that would 
warrant an increased evaluation during this period.  
Moreover, social impairment alone may not be a basis for the 
disability rating.  38 C.F.R. § 4.126(b).  Finally, the 
objective findings reported on mental status examinations, 
including coherent thought process, with no indication of 
delusions, do not support the conclusion that the disability 
is of the severity contemplated for a 70 percent evaluation 
under Codes 9413 and 9434.  In reaching this conclusion, the 
Board again takes note of the February 2007 examiner's 
assessment of a GAF score of 52, indicative of moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected MDD and GAD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of her 
disability at any time during the pendency of her appeal.  In 
the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected MDD and GAD under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

Entitlement to an initial disability rating of 50 percent for 
MDD and GAD, prior to February 23, 2007, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.

An initial disability rating in excess of 50 percent for MDD 
and GAD since February 23, 2007, is denied.


REMAND

Unfortunately, with regard to the veteran's claims for 
service connection for neck and dental disabilities, another 
remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that she is afforded every possible 
consideration.

VA's duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant that takes into account the records of prior 
medical treatment (the complete claims folder).  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  In addition, where the evidence of 
record does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

With regard to the veteran's claim for service connection for 
a neck disability, she contends that she has a current 
disability that is a result of in-service vehicular 
accidents.  A review of her service medical records does show 
that the veteran complained of neck pain following automobile 
accidents in April 1988 and December 1992.  She also was 
treated for complaints of neck pain and stiffness in 1999 
just prior to her discharge from service.  Treatment records 
from Scott Air Force Base in Illinois show that she continued 
to get chiropractic treatment for neck pain in the months 
immediately following her discharge from service.  Although 
X-ray studies showed no evidence of arthritis at the time of 
her July 1999 VA general medical examination, the examiner 
did find objective evidence of a small amount of spasm of the 
muscles at the base of the cervical spine and some tenderness 
in the muscles of both shoulders at the C7 level.  There was 
also evidence of limitation of cervical flexion with 
complaints of pain.  However, the examiner diagnosed probable 
degenerative joint disease of the cervical spine and the 
claim was denied based on the X-ray study findings.  Private 
chiropractic treatment records show diagnoses of cervical 
segmental joint dysfunction, as early as July 1999.  
Likewise, in a document dated in August 2003 soliciting a 
private dentist's opinion, it was indicated that the 
veteran's neck pain was caused by an accident in service.  
Unfortunately, there was no physician's signature on the 
document.  

Although the evidence of record indicates that the veteran 
was unable to report for scheduled orthopedic examinations in 
November 2006, and December 2006, in an April 2007 letter, 
she contends that she did report for December 2006 
examination, only to learn that it could not be rescheduled.  
The available evidence of record shows that the veteran 
called to have her examination rescheduled because she could 
not get off work to attend it.   

The Board therefore finds that the veteran should be afforded 
another VA orthopedic examination to determine the current 
nature, extent and etiology of any neck disability, if found 
to be present, in light of service medical records showing 
relevant complaints.  See Mariano v. Principi, 17 Vet. App. 
305, 312 (2003).

With regard to the veteran's claim for a dental condition as 
a result of her service, the Board notes that the veteran 
initially claimed service connection for residuals of a root 
canal to the #5 tooth.  Later submitted contentions allege 
that she had more than one dental condition, and that she 
also had TMJ dysfunction as a result of an inservice 
automobile accident.  She contends that both disabilities are 
the result of inservice trauma to the mouth during an 
automobile accident.  Service dental records show she was 
diagnosed with TMJ dysfunction in October 1983.  At that time 
she gave a history of pain, popping and headaches ever since 
she could remember.  However, a November 1983 dental record 
notes that while she reported past TMJ problems, she also 
reported that most of the problems were since inservice car 
accidents.  The dental records further show that a root canal 
was performed in March 1998 and an apicoectomy in November 
1998.  A July 1999 VA dental examination noted that tooth #5 
was still symptomatic.  Moreover, in the aforementioned 
unsigned document dated in August 2003 soliciting a private 
dentist's opinion, it was indicated that the veteran's TMJ 
dysfunction was also caused by an accident in service.  

The Board is of the opinion that a medical examination and 
opinion is required in this case to determine the nature and 
etiology of any current residuals of mouth/teeth trauma, to 
include residuals of a root canal to the #5 tooth and TMJ 
dysfunction, and whether the service dental records contain 
any indication of injury to the teeth.  In this regard, the 
Board emphasizes that disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorders 
were incurred in service.  38 C.F.R. § 3.303(d).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded another 
VA orthopedic examination to determine the 
nature and etiology of her current neck 
disability, if found to be present.  The 
claims files should be made available to 
the examiner for review in connection with 
the examination.  In light of 1992, 1993 
and 1999 service medical records noting 
neck complaints, the examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current neck disability identified on 
examination had its onset during service 
or is causally related to any inservice 
injury.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  
The report of examination should include a 
complete rationale for all opinions 
rendered.

2.  The veteran should also be afforded 
another examination by a dentist or oral 
surgeon in order to determine whether she 
has any current residuals of trauma to the 
mouth/teeth, and whether any such 
residuals are related to the claimed 
inservice injuries.  The examiner should 
review the claims files, including the 
service medical and dental records, in 
conjunction with the examination.  The 
significance of the 1983 and 1997 and 1998 
dental treatment records should be 
addressed.  All current residuals of 
mouth/teeth trauma should be noted.  The 
examiner should opine whether it is at 
least as likely as not (a probability of 
50 percent or better) that any current 
mouth/teeth disability, to include 
residuals of the #5 tooth root canal and 
TMJ dysfunction, is etiologically related 
to military service, to include any 
alleged injuries to the mouth from 
inservice automobile accidents.  The 
examiner must review the veteran's medical 
history, as documented in the claims 
files, prior to rendering any etiology 
opinion, and should explain the rationale 
for the opinion, citing relevant history 
or clinical findings.  If an etiology 
opinion cannot be given without resorting 
to speculation or conjecture (that is, to 
a reasonable degree of medical certainty), 
then the examiner should explicitly state 
so and explain why.

3.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for a neck disability and 
entitlement to service connection for a 
dental condition, to include residuals of 
a root canal to tooth #5 and TMJ 
dysfunction.  If the issues on appeal 
remain denied, a supplemental statement of 
the case should be provided to the veteran 
and her representative.  After the veteran 
and her representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


